Case: 21-40332      Document: 00516437827         Page: 1     Date Filed: 08/18/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 18, 2022
                                   No. 21-40332
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Thomas Asa Harbarger,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:19-CR-16-1


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Thomas Harbarger was convicted of illegally possessing an
   unregistered firearm, specifically a “destructive device,” under the National
   Firearms Act (“NFA”). See, e.g., 26 U.S.C. §§ 845(a), 5861(d). Appealing
   his conviction, Harbarger argues that the NFA is unconstitutionally vague as
   applied to his case and that the evidence is insufficient to support conviction.
Case: 21-40332        Document: 00516437827              Page: 2       Date Filed: 08/18/2022




                                          No. 21-40332


   After a thorough review of the record, we agree with the latter contention and
   accordingly REVERSE.1
                                    I. Background
           While seeking to aid a man with his broken-down truck on a state
   highway, a Texas state trooper discovered that the truck was reported stolen
   and the man, Thomas Harbarger, had an outstanding warrant for failing to
   report to his parole officer.2 That trooper arrested Harbarger while a second
   trooper, who had since arrived, searched the truck. The second trooper
   found a 7.5-inch-long piece of bamboo, sufficiently narrow that a penny (3/4”
   wide) was able to cap one end.3 On the other end was a short fuse. When
   questioned about the fused bamboo stick, Harbarger stated that it was one of
   several he had possessed for the purpose of removing beaver dams. He had
   already used the others and had forgotten that one remained in the truck.
           After he was indicted for knowingly possessing an illegal destructive
   device-type firearm, Harbarger moved to dismiss the indictment by arguing
   that the statute was vague as applied to the facts. The district court was
   unmoved and about a year later held a two-day jury trial.
           At trial, the government’s witnesses included three Bureau of
   Alcohol, Tobacco, Firearms and Explosives (“ATF”) employees who had



           1
             Because there is insufficient evidence, we do not reach Harbarger’s as-applied
   unconstitutional vagueness challenge to the NFA.
           2
             Regarding the stolen vehicle, Harbarger was making payments on the truck. The
   title-holder reported it stolen after Harbarger missed several of those payments, generating
   the stolen vehicle report. At the time of trial, Harbarger had resumed making payments on
   the vehicle.
           3
             During his direct examination, the ATF’s Explosives Enforcement Officer stated
   that the end opposite the fuse was capped with a green bottle cap and “two U.S. pennies
   on that end also, all glued together to basically seal that end up.”




                                                2
Case: 21-40332        Document: 00516437827             Page: 3      Date Filed: 08/18/2022




                                         No. 21-40332


   analyzed the stick of bamboo. They testified that they found pyrodex inside
   the device, that one could consider the stick of bamboo a pipe bomb, and that
   it was possible the bamboo stick would burst if the pyrodex was ignited.4
           When the government completed its case in chief, Harbarger moved
   for acquittal under Federal Rule of Criminal Procedure 29 on the basis of
   insufficient evidence. The district court denied the motion. Harbarger then
   testified in his own defense. Despite his earlier statements, Harbarger
   testified that an acquaintance had built and ignited the other bamboo sticks.
   Further, he considered the devices to be like firecrackers, and they made a
   popping sound. At the conclusion of his case, Harbarger unsuccessfully
   renewed his motion for a judgment of acquittal. The jury returned a guilty
   verdict, and the court sentenced Harbarger to 72 months of imprisonment.
   Harbarger timely appealed.
                                    II. Discussion
           When a defendant moves for a judgment of acquittal at the close of the
   government’s case in chief and again at the close of all evidence, his challenge
   to the sufficiency of the evidence is reviewed de novo, with reasonable
   inferences drawn in favor of the government. United States v. Williams,
   507 F.3d 905, 907-08 (5th Cir. 2007). We may reverse a conviction only if no
   rational trier of fact could find guilt beyond a reasonable doubt. Jackson v.
   Virginia, 443 U.S. 307, 317, 99 S. Ct. 2781, 2788 (1979).




           4
              Pyrodex is a smokeless powder also known as a kind of black powder substitute.
   It is not black powder, and is not regulated as black powder. It can be purchased at some
   local convenience stores. The government did not admit into evidence the amount of
   pyrodex that was found within the bamboo stick, the thickness of the wall of the bamboo
   stick, nor an explanation of the extent of damage that the bamboo stick could cause. The
   government sought to establish that the bamboo stick contained incendiaries, that the
   bamboo could splinter or “create shrapnel,” and that with a fuse, the stick became a “pipe
   bomb.”




                                               3
Case: 21-40332        Document: 00516437827             Page: 4      Date Filed: 08/18/2022




                                         No. 21-40332


           The determinative issue in this appeal is whether an explosive-
   containing device falls within the NFA when it is susceptible of both innocent
   and destructive uses and not clearly designed as a weapon. The NFA
   criminalizes the possession of an unregistered firearm, 26 U.S.C. § 5861(d),
   including a “destructive device.” 26 U.S.C. § 5845(a). A destructive device
   is defined to include “any explosive, incendiary, or poison gas . . . bomb.”
   26 U.S.C. § 5845(f). But excluded from that definition is “any device which
   is neither designed nor redesigned for use as a weapon.” 26 U.S.C. § 5845(f).
           Other circuits have grappled with the application of these provisions
   and whether the government provided sufficient evidence to prove a
   particular explosive-containing device was a “destructive device.” Those
   cases provide a helpful roadmap. For example, in United States v. Johnson
   the Seventh Circuit aptly described the problem and the solution:
           the case law demonstrates a fundamental distinction between
           devices and components that are, by their very nature, ones
           that can be used only for illegal purposes and devices and
           components that could have both a proscribed and a legitimate
           use. When the destructive nature of the devices or of the
           component parts is obvious because they are suited only for a
           proscribed purpose, no inquiry into the intent of the possessor
           is necessary; when the item or items charged under [the NFA]
           can serve either a destructive or a salutary purpose, the intent
           of the possessor becomes important and criminal liability only
           attaches when the possessor intends to possess a device for
           destructive purposes.
   152 F.3d 618, 627 (7th Cir. 1998).5 Similarly, the Fourth Circuit has held that
   “[t]he plain language of the Act, consequently, establishes that other types


           5
            The primary issue in Johnson was whether the district court correctly excluded
   evidence that Johnson intended his devices to be “hoax” devices. The Seventh Circuit
   affirmed the district court, reasoning that the exclusion of subjective intent evidence is




                                               4
Case: 21-40332         Document: 00516437827              Page: 5       Date Filed: 08/18/2022




                                          No. 21-40332


   of explosives, such as commercial black powder or dynamite, are subject
   to . . . the National Firearms Act depending on their intended use.” United
   States v. Morningstar, 456 F.2d 278, 281 (4th Cir. 1972).
           Drawing from these analyses, it is reasonable to conclude that when
   there is doubt whether a device that has some social value and legal use
   nonetheless falls within the NFA’s ambit, evidence of scienter or evidence
   that the device can be used solely for illegal purposes is necessary to sustain
   a conviction. This court’s decision in United States v. Charles, 883 F.2d 355
   (5th Cir. 1989), and the Eleventh Circuit’s decision in United States v.
   Spoerke, 568 F.3d 1236 (11th Cir. 2009), illustrate how this might be done.6
           In Charles, the defendant asserted that his pipe bombs were not
   weapons but percussive instruments to stun fish. The government tested his
   assertion by detonating them. Charles, 883 F.2d at 357. When detonated,
   Charles’s pipe bombs did not just pop, boom, or create some other innocuous
   effect as claimed. Id. Instead, they behaved like improvised fragmentation



   permissible when the device in question is so obviously designed as a weapon. Johnson,
   152 F.3d at 627. The court pointed to the analysis in United States v. Charles, 883 F.2d 355
   (5th Cir. 1989), regarding why certain devices, such as a metal pipe containing explosives,
   are per se weapons under the NFA. However, the Seventh Circuit emphasized that “when
   the components are susceptible to both innocent and destructive use, it is necessary to
   determine the subjective intent of the defendant in gathering them.” Id. at 625.
           6
              The government cites a number of unpublished and out of circuit cases in support
   of its argument, but none involve a bamboo device similar to the one here. See, e.g., United
   States v. Waits, 581 F. App’x 432 (5th Cir. 2014) (destructive device consisted of a metal
   flashlight); United States v. Rosa, 499 F. App’x 358 (5th Cir. 2012) (felon in possession of
   firearms, cocaine, marijuana, and a PVC pipe containing explosives); United States v. Hunn,
   344 F. App’x 920 (5th Cir. 2009) (destructive device consisted of a metal pipe containing
   explosives that was used to hold back police during a six-hour standoff); United States v.
   Bolatete, 977 F.3d 1022 (11th Cir. 2020), cert. denied, 141 S. Ct. 1754 (2021) (case involved
   an illegal silencer, not a pipe bomb); United Sates v. Barefoot, 754 F.3d 226 (4th Cir. 2014)
   (the destructive device was a 30 lbs. bomb); United States v. McNeil, 106 F. App’x 294 (6th
   Cir. 2004) (the accused used a pipe bomb to rob a bank).




                                                5
Case: 21-40332      Document: 00516437827          Page: 6    Date Filed: 08/18/2022




                                    No. 21-40332


   grenades and violently dispersed fragmentation. Id. at 356-57. At trial, the
   expert who tested Charles’s devices opined that they were not noisemakers
   but in fact improvised explosive grenades. Id. Just as “one would hardly be
   surprised to learn that possession of hand grenades is not an innocent act,”
   Charles was found guilty for possessing improvised pipe bombs that actually
   worked like grenades. United States v. Freed, 401 U.S. 601, 609, 91 S. Ct.
   1112, 1118 (1971) (finding that there was no excuse for possessing a grenade
   given its obvious nature as a likely regulated instrument of war).
          Similarly, in United States v. Spoerke, the defendant was prosecuted
   for possessing plastic pipes filled with explosives. 568 F.3d at 1248. He had
   admitted to police that the devices were illegal but claimed he had produced
   them for entertainment purposes. The pipe bombs, he testified, would sink
   when thrown into water, produce a flash, and create a concussive effect on
   observers. To rebut this description, the government constructed identical
   devices and detonated them in the water and on land. Contrary to Spoerke’s
   testimony, the devices did not sink, they floated. Id. at 1243. Further, when
   exploded they sent plastic fragments flying. Id. In fact, when attached to a
   watermelon or placed within a toolbox, the bombs’ detonation would
   obliterate the attached object and disperse fragments up to 200 feet away. Id.
   As the court explained, given this and other evidence, the conviction easily
   withstood a sufficiency challenge.
          The Spoerke court also explained significant distinctions between that
   case and an earlier case in which a different explosive device was held not to
   be proscribed by the NFA. Id. at 1246-47 (discussing United States v.
   Hammond, 371 F.3d 776 (11th Cir. 2004)). The court made clear that a device
   is not illegal simply because it explodes; it must also be designed for use as a
   weapon. Hammond, 371 F.3d at 780. The government’s expert in Hammond
   testified only that the paper-encased explosive device there could explode
   and cause damage. Id. Spoerke’s devices, however, could be deemed to be



                                          6
Case: 21-40332         Document: 00516437827               Page: 7       Date Filed: 08/18/2022




                                           No. 21-40332


   designed as weapons because they had “design features that eliminate any
   claimed entertainment or other benign value . . . .” Spoerke, 568 F.3d at 1247
   (quoting Hammond, 371 F.3d at 781).
           In this case, the government’s only evidence challenging Harbarger’s
   testimony that his bamboo stick device was used to scare beavers and destroy
   their dams (and wasn’t very good even at that) was the conclusional
   testimony of an ATF expert.7 The expert’s opinion, however, consisted of
   his saying that the device would fragment on being ignited, and the eruption
   of two pennies and a plastic bottle cap, along with the bamboo, could destroy
   property. Because the device had no “commercial application,” he testified,
   it must be illegal. But breaking up a beaver dam cannot alone sustain a finding
   that a flimsy explosive device is designed as a weapon, and these fragments do
   not resemble in dangerousness the relevant fragmentation in other cases.8
   The deficiency of proof in this case resembles that in Hammond and cannot
   compare with the evidence offered in Spoerke and Charles.                           Here, a
   government agent merely burned off an unknown amount of the powder
   contained in the bamboo stick. The government did not test the device
   beyond ascertaining that it contained pyrodex; the government did not create
   replicas and test those devices; nor did it provide any other meaningful
   evidence from which the design to create weaponry could be inferred. For
   example, the government did not establish the amount of powder in the



           7
              The Spoerke court noted a circuit conflict concerning the admissibility of a
   defendant’s subjective intent concerning the purpose of an explosive device. 568 F.3d at
   1247-48 (citing cases). Although the admissibility of Harbarger’s testimony was not
   debated here, such testimony was offered in Charles, and it can fairly be concluded that in
   this circuit, when the illegal nature of an explosive device is at issue, such testimony should
   be allowed.
           8
             Another government witness essentially conceded, from his description of the
   device, that the explosive potential of the bamboo stick was small.




                                                 7
Case: 21-40332        Document: 00516437827              Page: 8       Date Filed: 08/18/2022




                                          No. 21-40332


   device, the thickness of the bamboo’s bore, the thickness of its wall,
   testimony of personal experience with other similar bamboo devices, expert
   testimony describing reports regarding similar bamboo devices, or
   Harbarger’s knowledge of any of the above information. The government
   accordingly failed to provide proof that the device was “suited only for a
   proscribed purpose” or contradicting Harbarger’s expressed “intent of the
   possessor.” Johnson, 152 F.3d at 627.9
           In light of the government’s wholly conclusionary case that the
   bamboo device was designed as a weapon or that it had no benign or social
   value, the conviction cannot stand. The evidence was insufficient to prove
   that the bamboo stick was an illegal explosive device “designed” as a weapon.
   Unlike cases involving Molotov cocktails or improvised grenades (e.g. metal,
   PVC, or ceramic pipe bombs designed to fragment and violently disperse
   shrapnel or metal fragmentation), no published case has held that a small
   bamboo device like the one at issue here is prima facie a proscribed destructive
   device.
           Accordingly, the judgment of conviction is REVERSED.




           9
             Harbarger was cross-examined on his criminal record and attempt to mislead the
   police about his identity when the trooper first encountered him. It’s too much of a stretch
   from these facts to draw inferences of his guilty mens rea concerning illegal weapons
   possession, which did not even become a potential issue until his truck had been searched.




                                                8